MEMORANDUM **
Harinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Where, as here, the BIA affirms without opinion, we review the IJ’s decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence an adverse credibility finding, see Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition.
Significant internal inconsistencies in Singh’s testimony, as well as specific discrepancies between his testimony and his declaration, support the IJ’s adverse credibility determination. See id. at 993-95. Accordingly, Singh failed to establish eligi*56bility for asylum and withholding of removal. Id.
Singh’s CAT claim also fails because he has not shown that it is “more likely than not” that he will be tortured if returned to India. 8 C.F.R. § 208.16(c)(2); see also id. at 993.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.